Appeal by defendant from a judgment of the Supreme Court, Kings County (Golden, J.), rendered June 12, 1981, convicting him of sexual abuse in the first degree, upon his plea of guilty, and imposing sentence. Judgment reversed, on the law, plea vacated, motion to suppress granted, and matter remitted to Criminal Term for further proceedings consistent herewith. The judgment must be reversed and the plea vacated because the warrant authorizing video surveillance was not executed until 17 days after issuance despite the fact that CPL 690.30 (see People v Teicher, 52 NY2d 638) requires execution within 10 days. As a consequence, the fruits of the surveillance and the "tangible property seized must be suppressed. Damiani, J. P., Lazer, Gulotta and O’Connor, JJ., concur.